Exhibit 10.1

 

 

Bank of America, N.A.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

 

Crédit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, New York 10019

 

 

 

July 30, 2012

 

Chicago Bridge & Iron Company N.V.
2103 Research Forest Drive
The Woodlands, TX 77380

Attention:  Philip K. Asherman,
President and Chief Executive Officer

 

 

 

Project Jewel

Ladies and Gentlemen:

You (“Crystal” or “you”) have advised Bank of America, N.A. (“Bank of America”),
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its designated
affiliates, “MLPFS”), Crédit Agricole Corporate and Investment Bank (“CACIB”) 
that you intend to acquire (the “Acquisition”) all of the stock of a
publicly-traded company previously identified to us and code-named “Sapphire”
(the “Company”) pursuant to that certain Transaction Agreement dated as of July
30, 2012 (as in effect on the date hereof, the “Transaction Agreement”) by and
among Crystal, Crystal Merger Subsidiary Inc., a Louisiana corporation, and the
Company.  Capitalized terms used but not defined herein have the meanings
assigned to them in the Summaries of Terms (as defined below). 

In connection with the foregoing, you have also advised the Commitment Parties
(as hereinafter defined) that you intend to finance the Acquisition, fund costs
and expenses related to the Transaction (as hereinafter defined) and finance the
ongoing working capital needs and other general corporate purposes of Crystal
and its subsidiaries after consummation of the Acquisition in part from: (a) at
least 0.12883 newly issued shares of Crystal common stock per existing share of
Company stock will be paid to the Company’s shareholders as consideration for
the acquisition (the “Equity Consideration”), (b) up to $1,000.0 million in the
form of a senior unsecured term loan facility (the “Term Facility”) of Crystal
having the terms set forth on Exhibit B hereto (the “Term Facility Summary of
Terms”), (c) Crystal’s Third Amended and Restated Credit Agreement dated as of
July 23, 2010, as amended by Amendment No. 1 dated as of October 14, 2011 (the
“Existing Revolver”) and as further amended to incorporate the terms set forth
on Exhibit D hereto (the “Revolver Amendment Summary of Terms”) and such other
amendments (if any) that (x) only require the approval of the Required Lenders
(as defined in the Existing Revolver) under the terms of the Existing Revolver
and (y) are reasonably necessary to permit the Transaction on the terms
contemplated hereby (such amendment, the “Revolver Amendment”) or, if the
Revolver Amendment is not obtained at least one business day prior to the
closing date of the Acquisition, or if at any time the Lead Arrangers (as
hereinafter defined) in their sole discretion determine that the Revolver
Amendment is not likely to be obtained, a revolving credit facility (the
“Backstop Revolver”) of up to $1,100.0 million having substantially the same
terms as those of the Existing Revolver as amended to give effect to the
Revolver Amendment (but with no provision to permit increases in commitments
thereunder from $1,100.0 million), (d) a new revolving facility (the “Additional
Revolver” and, together with the Term Facility, the “Senior Credit Facilities”)
of $400.0 million having the terms set forth on Exhibit C (the “Additional
Revolver Summary of Terms”) and (e)(i) up to $300.0 million (as reduced by
amounts of the Senior Notes referred to below in excess of $500.0 million) in
gross proceeds from the issuance and sale by Crystal of unsecured convertible
notes (the “Convertible Notes”) and (ii) at least $500.0 million in gross
proceeds from the issuance and sale by Crystal of senior unsecured notes (the
“Senior Notes” and, together with the Convertible Notes, the “Notes”) or, to the
extent that any of the proceeds or financings referred to in clauses (e)(i) or
(e)(ii) above are not obtained, up to $800.0 million of bridge loans (the
“Bridge Loans”) under a senior unsecured bridge facility (the “Bridge Facility”
and, together with the Term Facility, the Backstop Revolver and the Additional
Revolver, the “Facilities”) having the terms set forth on Exhibit A hereto (the
“Bridge Summary of Terms” and together with the Term Facility Summary of Terms,
the Additional Revolver Summary of Terms, the Revolver Amendment Summary of
Terms and the summary of conditions precedent attached as Exhibit E hereto, the
“Summaries of Terms”); provided  that in the event that Crystal obtains (x)
commitments funded or that may be funded for loans in excess of $450.0 million
in respect of the Additional Revolver or (y) commitments in excess of $1,000.0
million in respect of the Term Facility, such excess commitments shall reduce
the Bridge Facility on a dollar-for-dollar basis (such reduction, the “Bridge
Facility Reduction”).  The Acquisition, any issuance by Crystal of its common
equity to consummate the Transaction or refinance any debt issued to consummate
the Transaction (the “Equity Issuance”), the entering into and funding of the
Term Facility, the issuance and placement of the Notes, the entering into and
funding of the Bridge Facility, the Revolver Amendment, the entering into and
funding of the Additional Revolver and the entering into and funding of the
Backstop Revolver are hereinafter collectively referred to as the
“Transaction”. 

 

--------------------------------------------------------------------------------

 

 

Bank of America will act as the sole administrative agent (in such capacity, the
“Administrative Agent”) for each of the Facilities, and Bank of America is
pleased to advise you of its several (and not joint) commitment to lend (a) up
to 60% of the principal amount of the Bridge Facility, (b) up to 50% of the
principal amount of the Term Facility, and (c) up to 50% of the principal amount
of the Additional Revolver, in each case upon and subject to the terms and
conditions set forth in this letter (this “Commitment Letter”) and in the
Summaries of Terms.  CACIB will act as the sole syndication agent for each of
the Facilities, and CACIB (together with Bank of America, each, in its capacity
in respect of its commitments for the Facilities as described herein, an
“Initial Lender”) is pleased to advise you of its several (and not joint)
commitment to lend (a) up to 40% of the principal amount of the Bridge Facility,
(b) up to 50% of the principal amount of the Term Facility and (c) up to 50% of
the principal amount of the Additional Revolver, in each case upon and subject
to the terms and conditions set forth in this letter and in the Summaries of
Terms.  Each of the Initial Lenders is also pleased to advise you of its
several, and not joint, commitment to do one of the following (and the election
of which such actions to take shall be in the Initial Lenders’ sole discretion)
(collectively, the “Backstop Actions”):  (x) assume from lenders under the
Existing Revolver (at a price no higher than par, in the case of any funded
amounts) commitments and loans under the Existing Revolver in an amount
sufficient to permit the Initial Lenders, together with any existing lenders
that agree to consent to the revolver amendment, to provide the Required
Consent, provided  that the first $10.0 million of such commitments and loans
shall be assumed by CACIB and any additional amounts shall be assumed by the
Initial Lenders on a pro rata basis, 50% by Bank of America and 50% by CACIB, or
(y) in the case of Bank of America, provide 50% of the Backstop Revolver, and in
the case of CACIB, provide 50% of the Backstop Revolver.  Each of MLPFS and
CACIB is pleased to advise you of its willingness, as a joint lead arranger and
joint book manager (in such capacities, the “Lead Arrangers”; the Lead Arrangers
together with the Initial Lenders, the “Commitment Parties”), to use its
commercially reasonable efforts to form a syndicate of financial institutions
(collectively, the “Lenders”) in consultation with you for the Term Facility,
the Backstop Revolver, the Additional Revolver and the Bridge Facility and to
solicit the consent (the “Required Consent”) of lenders holding a majority of
the commitments under the Existing Revolver to the Revolver Amendment; provided
that in the case of the Backstop Revolver and the Additional Revolver, such
syndicate of financial institutions, other than (x) financial institutions that
are existing lenders under any of your existing credit facilities and (y)
certain lenders under existing credit facilities of the Company as agreed
between you and us prior to the date hereof (the financial institutions and
lenders referred to in clause (x) or (y), collectively, the “Pre-Approved
Lenders”) (each of which shall be deemed acceptable to you), shall be subject to
your consent (such consent not to be unreasonably withheld); provided  further 
that (a) in connection with any Initial Lender’s assignment of its commitments
in respect of any of the Facilities hereunder to other financial institutions,
other than assignments of commitments in respect of the Bridge Facility to
Pre-Approved Lenders, to the extent any such other financial institution shall
fail to fund on the Closing Date the commitment so assigned to it, the Initial
Lenders shall be obligated to fund such commitment on the Closing Date ratably
in accordance with their respective commitments hereunder and without
duplication, (b) in the event that any Lender fails to fund its commitment in
respect of the Term Facility or Additional Revolver on the Closing Date, the
Initial Lenders shall be obligated to fund such commitment on the Closing Date
ratably in accordance with their respective commitments hereunder.

2 

--------------------------------------------------------------------------------

 

 

No additional agents, co-agents, bookrunners, book managers or arrangers will be
appointed and no other titles will be awarded without our prior written
approval.  It is agreed that MLPFS shall have “left” placement and CACIB shall
have “right” placement on all marketing materials related to the Facilities and
will exercise the rights and perform the duties customarily associated with such
placement.

The commitments of the Initial Lenders hereunder and the undertaking of the Lead
Arrangers to provide the services described herein are subject only to the
satisfaction of each of the following conditions precedent: (a) the negotiation,
execution and delivery of definitive documentation for the Facilities consistent
with the Summaries of Terms and otherwise reasonably satisfactory to the
Commitment Parties; (b) since the date of the Transaction Agreement, there shall
not have been any event, occurrence, state of facts, circumstance, condition,
effect or change that has had or would be reasonably likely to have,
individually or in the aggregate, a Company Material Adverse Effect (as defined
in Exhibit E); and (c) the satisfaction or waiver of the other conditions
precedent set forth in the Summaries of Terms under the paragraphs titled
“Conditions Precedent to Closing” and on Exhibit E hereto.  There shall be no
conditions to closing and the initial funding other than those expressly
referred to in this paragraph.

The Lead Arrangers intend to commence syndication of the Facilities and
solicitation of the Required Consent promptly upon your acceptance of this
Commitment Letter and the Fee Letter, and subject to the last two provisos to
the third preceding paragraph, the commitment of the Initial Lenders hereunder
shall be reduced dollar-for-dollar as and when corresponding commitments are
received from the Lenders.  You agree to assist the Lead Arrangers in achieving
the Required Consent and a syndication of the Facilities that is reasonably
satisfactory to the Lead Arrangers and you, it being understood that completion
of a syndication is not a condition to the Commitment Parties’ commitment
hereunder.  Such assistance shall include providing and causing your advisors to
provide the Commitment Parties and the other Lenders upon request with all
information reasonably deemed necessary by the Commitment Parties to complete
syndication, including, but not limited to, information and evaluations prepared
by you and your advisors, or on your behalf, relating to the transactions
contemplated hereby and your and the Company’s respective assets and businesses
(including the Projections (as hereinafter defined), the “Information”), (b)
assisting in the preparation of a customary confidential information memorandum
(the “Information Memorandum”) and other customary marketing materials to be
used in connection with the syndication of the Facilities and the Required
Consent (collectively with the Summaries of Terms and any additional summary of
terms prepared for distribution to Public Lenders (as hereinafter defined), the
“Information Materials”), (c) using your commercially reasonable efforts to
ensure that the syndication efforts of the Lead Arrangers benefit from your
existing banking relationships and the existing banking relationships of the
Company and (d) otherwise assisting the Commitment Parties in their syndication
efforts, including by making your officers and advisors available from time to
time upon reasonable advance notice to attend and participate at one or more
meetings of prospective Lenders. 

3 

--------------------------------------------------------------------------------

 

 

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication in consultation with you, including decisions as to
the selection of prospective Lenders, including Pre-Approved Lenders, and any
titles offered to proposed Lenders, when commitments will be accepted and the
final allocations of the commitments among the Lenders.  It is understood that
no Lender participating in any Facility will receive compensation from you in
order to obtain its commitment, except on the terms contained herein and in the
Summary of Terms.  It is also understood and agreed that the allocation and
distribution of the fees among the Lenders will be at the sole and absolute
discretion of the Lead Arrangers.

You represent, warrant and covenant that (subject, however, to the best of your
knowledge with respect to information and Projections relating to the Company)
(a) all financial projections concerning Crystal and its subsidiaries that have
been or are hereafter made available to the Commitment Parties or the Lenders by
you or any of your representatives (or on your or their behalf) (the
“Projections”) have been or will be prepared in good faith based upon reasonable
assumptions that were reasonable at the time when made and at the time such
Projections were furnished to the Lead Arrangers (it being understood that such
Projections are subject to significant uncertainties and contingencies, many of
which are beyond your control, and that no assurance can be given that any
particular Projection will be realized) and (b) all information, other than
Projections and information of a general economic or industry nature, taken as a
whole, which has been or is hereafter made available to the Commitment Parties
or the Lenders by you or any of your representatives (or on your or their
behalf) in connection with any aspect of the Transaction, as and when furnished,
is and will be (as of the date made available) complete and correct in all
material respects and does not and will not (as of the date made available)
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, taken as a whole, not
misleading in light of the circumstances under which such statements were or are
made.  You agree to furnish us with further and supplemental information from
time to time until the date of the initial borrowing under the Facilities and,
if requested by us, for such period thereafter as is necessary to complete the
syndication of the Facilities (it being understood that in no event shall such
period extend beyond 60 days after the Closing Date) so that the representation,
warranty and covenant in the immediately preceding sentence is correct as if the
information were being furnished, and such representation, warranty and covenant
were being made, on such date.  In issuing this commitment and in arranging and
syndicating the Facilities, the Commitment Parties are and will be using and
relying on the Information without independent verification thereof. 

You acknowledge that (a) the Lead Arrangers on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks or another similar electronic system and (b)
certain prospective Lenders (such Lenders, “Public Lenders”; all other Lenders,
“Private Lenders”) may have personnel that do not wish to receive material
non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to Crystal or its affiliates or the
Company or its affiliates, or the respective securities of any of the foregoing,
and who may be engaged in investment and other market-related activities with
respect to such entities’ securities.  If requested, you will assist us in
preparing an additional version of the Information Materials not containing MNPI
concerning Crystal or its affiliates or the Company or its affiliates, or the
respective securities of any of the foregoing (the “Public Information
Materials”) to be distributed to prospective Public Lenders.

4 

--------------------------------------------------------------------------------

 

 

It is understood that, in connection with your assistance described above,
customary authorization letters will be included in any information package and
presentation whereby you authorize the distribution of such information to
prospective Lenders containing a representation by you to the Lead Arrangers
that the Public Information Materials do not include MNPI concerning Crystal or
its affiliates or the Company or its affiliates, or the respective securities of
any of the foregoing and other customary representations as to the information
contained in such Information Materials.  In addition, at our request, you shall
identify Public Information Materials by clearly and conspicuously marking the
same as “PUBLIC” and any Public Information Materials not marked “PUBLIC” shall
be deemed suitable only for distribution to prospective Lenders who wish to
receive MNPI.

You agree that the Lead Arrangers on your behalf may distribute the following
documents to all prospective Lenders, unless you advise the Lead Arrangers in
writing (including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders:  (a) administrative materials for prospective Lenders such as
lender meeting invitations and funding and closing memoranda, (b) notifications
of changes to the terms of the Facilities or the Revolver Amendment and (c)
other materials intended for prospective Lenders after the initial distribution
of the Information Materials, including drafts and final versions of definitive
documents with respect to any of the Facilities and the Revolver Amendment.  If
you advise us that any of the foregoing items should be distributed only to
Private Lenders, then the Lead Arrangers will not distribute such materials to
Public Lenders without further discussions with you.  You agree (whether or not
any Information Materials are marked “PUBLIC”) that Information Materials made
available to prospective Public Lenders in accordance with this Commitment
Letter shall not contain MNPI.

By executing this Commitment Letter, you agree to reimburse each Commitment
Party from time to time on demand for all reasonable and documented
out-of-pocket fees and expenses (including, but not limited to, (a) the
reasonable fees, disbursements and other charges of Shearman & Sterling LLP, as
counsel to the Lead Arrangers and the Administrative Agent and (b) due diligence
expenses) incurred in connection with any of the Facilities, the syndication
thereof, the preparation of the definitive documentation therefor and the other
transactions contemplated hereby and any enforcement thereof.  You acknowledge
that we may receive a benefit, including without limitation, a discount, credit
or other accommodation, from any of such counsel based on the fees such counsel
may receive on account of their relationship with us including, without
limitation, fees paid pursuant hereto.

You agree to indemnify and hold harmless Bank of America, MLPFS, CACIB and each
of their respective affiliates and their respective officers, directors,
employees, agents, advisors and other representatives (each, an “Indemnified
Party”) from and against (and will reimburse each Indemnified Party as the same
are incurred for) any and all claims, damages, losses, liabilities and expenses
(including, without limitation, the reasonable fees, disbursements and other
charges of counsel) that may be incurred by or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (a) any
matters contemplated by this Commitment Letter or any related transaction or (b)
any Facility or any use made or proposed to be made with the proceeds thereof,
except to the extent such claim, damage, loss, liability or expense is found in
a final, nonappealable judgment by a court of competent jurisdiction to have
resulted directly and primarily from the gross negligence or willful misconduct
of such Indemnified Party’s or any of its affiliates that are directly involved
in the Transaction.  Your obligation to reimburse legal expenses pursuant hereto
shall be limited to the fees, charges and disbursements of one counsel to all
Indemnified Parties (and, if reasonably necessary, one local counsel in any
relevant jurisdiction and one special counsel in any relevant specialty) and,
solely in the case of an actual or potential conflict of interest, of one
additional counsel (and, if reasonably necessary, one local counsel in any
relevant jurisdiction and one special counsel in any relevant specialty) for
each group of persons similarly situated subject to such conflict.  In the case
of an investigation, litigation or proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by you, your equityholders or
creditors or an Indemnified Party, whether or not an Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated.  You also agree that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to you
or your subsidiaries or affiliates or to your or their respective equity holders
or creditors arising out of, related to or in connection with any aspect of the
transactions contemplated hereby, except to the extent of your direct, as
opposed to special, indirect, consequential or punitive, damages determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted directly and primarily from the gross negligence or willful misconduct
of such Indemnified Party’s or any of its affiliates that are directly involved
in the Transaction.  Notwithstanding any other provision of this Commitment
Letter, no Indemnified Party shall be liable for any damages arising from the
use by others of information or other materials obtained through electronic
telecommunications or other information transmission systems, other than for
your direct or actual damages resulting directly and primarily from the gross
negligence or willful misconduct of such Indemnified Party as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

5 

--------------------------------------------------------------------------------

 

 

This Commitment Letter and the fee letter among you and the Commitment Parties
of even date herewith (the “Fee Letter”) and the contents hereof and thereof are
confidential and, except for disclosure hereof or thereof on a confidential
basis to your directors, officers, employees, accountants, attorneys and other
professional advisors retained by you in connection with the Facilities or the
Acquisition or as otherwise required by law or as may be compelled in a judicial
or administrative proceeding, may not be disclosed in whole or in part to any
person or entity without our prior written consent; provided, however, it is
understood and agreed that you may disclose this Commitment Letter (including
the Summary of Terms) but not the Fee Letter (unless otherwise stated herein and
then only on such stated terms) after your acceptance of this Commitment Letter
and the Fee Letter, (i) in any prospectus, offering memorandum or confidential
information memorandum relating to any permanent financing, (ii) to the extent
requested by them, to any ratings agencies, on a confidential basis, (iii) in
filings with the Securities and Exchange Commission and other applicable
regulatory authorities and stock exchanges (which filings may include the amount
of fees in a line item for general transaction fees and expenses in connection
with the Acquisition and Transaction) and (iv) to the Company and its directors,
officers, employees, accountants, attorneys and other professional advisors
retained by the Company in connection with the Acquisition and informed of the
confidential nature thereof (including a version of the Fee Letter redacted in a
manner reasonably acceptable to the Lead Arrangers).  The Commitment Parties
hereby notify you that pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”), each
of them is required to obtain, verify and record information that identifies you
and any Guarantor, which information includes your and each Guarantor’s name and
address and other information that will allow the Commitment Parties, as
applicable, to identify you and each Guarantor in accordance with the Act.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours. 
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and that they will treat
confidential information relating to you and your affiliates with the same
degree of care as they treat their own confidential information.  The Commitment
Parties further advise you that they will not make available to you confidential
information that they have obtained or may obtain from the Company or any other
customer.  Subject to the immediately succeeding paragraph, in connection with
the services and transactions contemplated hereby, you agree that the Commitment
Parties are permitted to access, use and share with any of their bank or
non-bank affiliates, agents, advisors (legal or otherwise) or representatives
any information concerning you or any of your affiliates that is or may come
into the possession of the Commitment Parties or any of such affiliates.  Each
Lead Arranger may employ the services of its affiliates in providing certain
services hereunder and, in connection with the provision of such services, may
exchange with such affiliates information concerning you and the other companies
that may be the subject of the transactions contemplated hereby, and, to the
extent so employed, such affiliates shall be entitled to the benefits afforded
such Lead Arranger hereunder.

6 

--------------------------------------------------------------------------------

 

 

Each Commitment Party will treat as confidential all confidential information
provided to it by or on behalf of Crystal hereunder; provided  that nothing
herein shall prevent such person from disclosing any such information (i) to any
Lenders or participants or prospective Lenders or participants, (ii) to its
officers, directors, employees, stockholders, partners, members, accountants,
attorneys, agents, advisors and to actual or prospective assignees and
participants on a confidential basis, (iii) as may be compelled in judicial or
administrative proceeding or as otherwise required by law or requested by a
governmental authority (in which case such person agrees to the extent permitted
under applicable law and as practicable to inform you promptly thereof), (iv) as
requested by any state, federal or foreign authority or examiner regulating
banks or banking or self-regulatory body, (v) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Commitment Letter, the Fee Letter, or the transaction contemplated thereby or
enforcement hereof and thereof, (vi) to any of its affiliates on a confidential
basis, (vii) for purposes of establishing a “due diligence” defense and (viii)
to the extent such confidential information becomes publicly available (x) other
than as a result of a breach of this provision or (y) to it from a source, other
than Crystal, which it has no reason to believe has any confidentiality or
fiduciary obligation to Crystal with respect to such information; provided  that
the disclosure of any such information to any Lenders or prospective Lenders or
participants or prospective participants referred to above shall be made subject
to the acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant that such information is being
disseminated on a confidential basis in accordance with the standard syndication
process of the Lead Arrangers or customary market standards for dissemination of
such types of information; provided  further  that the foregoing obligations of
the Commitment Parties shall remain in effect until the earlier of (i) one year
from the date hereof, and (ii) the execution and delivery of definitive
documentation by the parties thereto, at which time any confidentiality
undertaking in the definitive documentation shall supersede the provisions in
this paragraph.

 

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that:  (a) (i) the arranging and other services described herein
regarding the Facilities and the Revolver Amendment are arm’s-length commercial
transactions between you, on the one hand, and Bank of America and MLPFS and
CACIB, on the other hand, (ii) you have consulted your own legal, accounting,
regulatory and tax advisors to the extent you have deemed appropriate, and (iii)
you are capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby; (b) (i) Bank of America and
MLPFS and CACIB each has been, is, and will be acting solely as a principal and,
except as otherwise expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for you,
any of your affiliates or any other person or entity and (ii) neither Bank of
America nor MLPFS nor CACIB has any obligation to you or your affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein; and (c) Bank of America and MLPFS and CACIB, and
their respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates, and Bank
of America and MLPFS and CACIB have no obligation to disclose any of such
interests to you or your affiliates. To the fullest extent permitted by law, you
hereby waive and release any claims that you may have against Bank of America
and MLPFS and CACIB with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated by
this Commitment Letter.

 

The provisions of the immediately preceding six paragraphs shall remain in full
force and effect regardless of whether any definitive documentation for any
Facility or the Revolver Amendment shall be executed and delivered, and
notwithstanding the termination of this Commitment Letter or any commitment or
undertaking of any Commitment Party hereunder.

7 

--------------------------------------------------------------------------------

 

 

This Commitment Letter and the Fee Letter may be executed in counterparts which,
taken together, shall constitute an original.  Delivery of an executed
counterpart of this Commitment Letter or the Fee Letter by telecopier or
facsimile shall be effective as delivery of a manually executed counterpart
thereof.

This Commitment Letter (including the Summaries of Terms) and the Fee Letter
shall be governed by, and construed in accordance with, the internal laws of the
State of New York.  Each of you, Bank of America, MLPFS and CACIB hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter (including the Summary of Terms), the Fee
Letter, the transactions contemplated hereby and thereby or the actions of any
Commitment Party in the negotiation, performance or enforcement hereof.

Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
any New York State court or Federal court sitting in the Borough of Manhattan in
New York City in respect of any suit, action or proceeding arising out of or
relating to the provisions of this Commitment Letter and the Fee Letter and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in any such court.  Each party hereto
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceedings brought in any such court, and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

This Commitment Letter (including the Summaries of Terms) and the Fee Letter
embody the entire agreement and understanding among Bank of America, MLPFS,
CACIB, you and your affiliates with respect to the Facilities and the Revolver
Amendment and supersedes all prior agreements and understandings relating to the
specific matters hereof.  No party has been authorized by any Commitment Party
to make any oral or written statements that are inconsistent with this
Commitment Letter.  This Commitment Letter is not assignable by Crystal without
our prior written consent and is intended to be solely for the benefit of the
parties hereto and the Indemnified Parties.  The Commitment Parties may assign
their commitments and agreements hereunder, in whole or in part, to (x) any of
their respective affiliates and (y) subject to the applicable requirements and
limitations set forth above, to any proposed Lender prior to the Closing Date
with respect to each Facility.

This Commitment Letter and all commitments and undertakings of the Commitment
Parties hereunder will expire at 5:00 p.m. (New York City time) on July 31, 2012
unless you execute this Commitment Letter and the Fee Letter and return them to
us prior to that time (which may be by facsimile transmission), whereupon this
Commitment Letter (including the Summaries of Terms) and the Fee Letter (each of
which may be signed in one or more counterparts) shall become binding
agreements.  Thereafter, all commitments and undertakings of the Commitment
Parties hereunder will expire on the earliest of (a) April 30, 2013 (which date
shall be extended to June 30, 2013 if the Outside Date (as defined in the
Transaction Agreement) shall have been extended to June 30, 2013 pursuant to
Section 8.1(b)(i) of the Transaction Agreement as in effect on the date hereof)
unless definitive documentation for the Facilities is executed and delivered
prior to such date, (b) the closing of the Acquisition without the use of the
Facilities, and (c) the termination of the Transaction Agreement prior to
closing of the Acquisition in accordance with its terms.  In consideration of
the time and resources that the Commitment Parties will devote to the
Facilities, you agree that, except with respect to Excluded Debt (as defined in
Exhibit A hereto), until such expiration, you will not solicit, initiate,
entertain or permit, or enter into any discussions in respect of, any offering,
placement or arrangement of any competing credit facility or facilities for
Crystal and its subsidiaries with respect to the matters contemplated by this
Commitment Letter.

8 

--------------------------------------------------------------------------------

 

 

 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

9 

--------------------------------------------------------------------------------

 

 

We are pleased to have the opportunity to work with you in connection with this
important financing.

Very truly yours,

BANK OF AMERICA, N.A.

 

By:        /s/ Matthew Greenbach                                     

            Name:   Matthew Greenbach                             

            Title:     Director                                                

 

 


MERRILL LYNCH, PIERCE, FENNER & SMITH

                                                                                               
INCORPORATED 

 

By:        /s/ Chris Newton                                              

            Name:   Chris Newton                                       

            Title:      Director                                               

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

By:        /s/ Page Dillehunt                                             

            Name:   Page Dillehunt                                      

            Title:     Managing Director                                

 

 

By:        /s/ Gary S. Herzog                                            

            Name:   Gary S. Herzog                                    

            Title:     Managing Director                                

 

 

 

 

Accepted and agreed to

as of the date first above written:

 

CHICAGO BRIDGE & IRON COMPANY N.V.

 

By:  CHICAGO BRIDGE & IRON COMPANY B.V.

 

By:        /s/ Philip K. Asherman                                      

            Name:   Philip K. Asherman                               

            Title:     President and Chief Executive Officer    

 

 

10 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

SUMMARY OF TERMS AND CONDITIONS

$ 800.0 MILLION BRIDGE FACILITY

 

 

Borrower:                            Chicago Bridge & Iron Company (Delaware), a
Delaware corporation (the “Borrower”). 

Guarantors:                        The obligations of the Borrower under the
Bridge Facility will be guaranteed by Crystal and each of the existing and
future direct and indirect subsidiaries of Crystal that is a guarantor or
co-borrower in respect of the Existing Revolver, as amended by the Revolver
Amendment.  The scope and provision of all guarantees provided by foreign
subsidiaries shall be subject to the absence of adverse tax consequences and all
applicable legal limitations, including without limitation, general statutory
limitations, maintenance of capital, corporate benefit, financial assistance,
fraudulent preference, thin capitalization rules, retention of title claims and
similar laws and rules and regulations that limit the ability of a guarantor to
provide a guarantee or may require that its guarantee by limited in scope;
provided  that any subsidiary that provides a guaranty under the Existing
Revolver or any other material indebtedness of Crystal shall in any event
provide a guaranty of the Bridge Facility for so long as such other guaranty
remains in effect.

Administrative

Agent:                                    Bank of America, N.A. (“Bank of
America”) will act as sole administrative agent (the “Administrative Agent”). 

Joint Lead Arrangers and

Joint Book Managers:        Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any of its affiliates) and Crédit Agricole Corporate and Investment Bank
(“CACIB”) will act as joint lead arrangers and joint book managers (the “Lead
Arrangers”). 

Lenders:                                A syndicate of financial institutions
(including Bank of America and CACIB) arranged by the Lead Arrangers, which
institutions shall be acceptable to the Borrower and the Administrative Agent
(collectively, the “Lenders”). 

Bridge Facility:                  An aggregate principal amount of up to $800.0
million (subject to the Bridge Facility Reduction) will be available in a single
drawing on the Closing Date.

 

Purpose:                                The proceeds of the Bridge Facility
shall be used to finance the Acquisition and to pay fees and expenses in
connection therewith.

Closing Date:                       The date of initial funding under the Bridge
Facility, on or before April 30, 2013 (which date shall be extended to June 30,
2013 if the Outside Date (as defined in the Transaction Agreement) shall have
been extended to June 30, 2013 pursuant to Section 8.1(b)(i) of the Transaction
Agreement as in effect on the date hereof) (the “Closing Date”).  

--------------------------------------------------------------------------------



 

 

Interest Rates:                    As set forth in Addendum I.

Maturity:                             The Bridge Facility shall terminate and
all amounts outstanding thereunder shall be due and payable 364 days from the
Closing Date.

 

 

Optional

Prepayments

and Commitment

Reductions:                          The Borrower may prepay the Bridge Facility
in whole or in part at any time without premium or penalty, subject to
reimbursement of the Lenders’ breakage and redeployment costs in the case of
prepayment of LIBOR borrowings.  The unutilized portion of the commitments under
the Bridge Facility may be irrevocably reduced or terminated by the Borrower in
whole or in part without penalty.

Mandatory Prepayments

and Commitment

Reductions:                          The Borrower shall prepay the Bridge
Facility with (and, prior to the Closing Date, the commitments of the Lenders in
respect of the Bridge Facility shall be automatically and permanently reduced,
in an amount equal to, in addition to (but without duplication to) the Bridge
Facility Reduction): (a) 100% of all Net Cash Proceeds from sales of property
and assets of Crystal and its subsidiaries (including the equity interests of
any subsidiary of Crystal) (excluding (i) sales of inventory or other assets in
the ordinary course of business, (ii) the sale or disposition of cash or cash
equivalents, (iii) the sale, exchange or other disposition of accounts
receivable in connection with the compromise, settlement or collection thereof,
(iv) any Net Cash Proceeds from sales of assets by, or of the equity interests
of, Nuclear Energy Holdings, L.L.C. (“NEH”) or any other unrestricted subsidiary
and (v) other dispositions not in excess of $75.0 million in the aggregate), (b)
100% of all Net Cash Proceeds from the issuance of additional equity interests
of Crystal (excluding (i) an issuance of the common equity of Crystal to the
Company’s shareholders as consideration for the Acquisition, (ii) pursuant to
any employee equity compensation plan or agreement or other employee equity
compensation arrangement, any employee benefit plan or agreement or other
employee benefit arrangement or any non-employee director equity compensation
plan or agreement or other nonemployee director equity compensation arrangement
or pursuant to the exercise or vesting of any employee or director stock
options, performance stock units, restricted stock units, warrants or other
equity awards, (iii) other issuances of common equity not to exceed $200 million
and (iv) pursuant to dividend reinvestment programs) and (c) 100% of all Net
Cash Proceeds from the issuance or incurrence after the date of the Commitment
Letter (whether before or after the Closing Date) of additional debt for
borrowed money (including, without limitation, debt that is convertible into
equity) of Crystal or any of its subsidiaries (other than Excluded Debt (as
defined below)).

2 

--------------------------------------------------------------------------------

 

 

 

                                                 For the purposes hereof,
“Excluded Debt” means (i) intercompany indebtedness among Crystal and/or its
subsidiaries (including cash overdrafts as part of Crystal’s global cross
currency pooling program), (ii) any trade or customer finance-related financing
in the ordinary course of business, (iii) borrowings and letters of credit under
uncommitted credit facilities, (iv) drawings and letter of credit issuances
under and refinancing, amendment or amendment and restatement of the Series C
Letter of Credit Facility (without increase in the principal amount) and (v)
borrowings under the Term Facility on the Closing Date, Existing Revolver, the
Additional Revolver and/or the Backstop Revolver.

                                                For the purposes hereof, “Net
Cash Proceeds” means with respect to any asset sale, equity issuance or debt
issuance, (a) the cash and cash equivalents actually received in respect of such
event, including any cash received in respect of any noncash proceeds, but only
as and when received, net of (b) the sum, without duplication, of (i) all
reasonable fees and out‑of‑pocket expenses paid in connection with such event by
Crystal and its subsidiaries, including attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees, in
each case, actually incurred in connection therewith, (ii) the amount of all
taxes (including taxes attributable to the repatriation of such cash proceeds
from a foreign subsidiary of Crystal) paid (or reasonably estimated to be
payable) by Crystal and its subsidiaries and (iii) in the case of an asset sale,
(A) the amount of all payments required to be made by Crystal and its
subsidiaries as a result of such event to repay obligations secured by such
assets and (B) the amount of any reserves established by Crystal and its
subsidiaries in good faith to fund purchase price adjustment, indemnification
and similar contingent liabilities in connection therewith; provided that, if
Crystal or any of its subsidiaries receive proceeds that would otherwise
constitute Net Cash Proceeds from any asset sale, then so long as at the time of
receipt of such Net Cash Proceeds and at the proposed time of the reinvestment
or commitment to reinvest such Net Cash Proceeds, no Event of Default shall be
continuing, Crystal or such subsidiary may use, or commit to use, any portion of
such proceeds (the “Reinvestment Amount”) to acquire, construct, improve,
upgrade or repair assets useful in the business of Crystal or its subsidiaries
or to consummate any business acquisition, and in each case, the Reinvestment
Amount shall not constitute Net Cash Proceeds until, and except to the extent
(but shall then be deemed to have been received to such extent and shall
constitute Net Cash Proceeds and not be covered by this proviso), (A) not so
used (or committed to be used) within the 180-day period of receipt of such
proceeds or (B) if committed to be used within such 180-day period, not so used
within the maximum period contemplated in the relevant agreement for the
consummation thereof.

Conditions Precedent

3 

--------------------------------------------------------------------------------

 

 

To Closing:                           The closing and the initial extension of
credit under the Bridge Facility will be subject to (i) satisfaction of the
conditions precedent set forth in the Commitment Letter and on Exhibit E to the
Commitment Letter and (ii) the Specified Representations (as hereinafter
defined) being true and correct at the time of and after giving effect to the
extensions of credit under the Bridge Facility on the Closing Date.  The
representations and warranties, covenants (including affirmative, negative and
financial covenants) and events of default under the Bridge Facility will apply
from the execution of the definitive documentation in respect of the Bridge
Facility; provided  that the accuracy of such representations and warranties,
the compliance with such covenants and the absence of such defaults and events
of default shall not be a condition to the funding the Bridge Facility on the
Closing Date and shall not give the Administrative Agent or any Lender the
ability to terminate the commitments prior to the funding of the Bridge Facility
on the Closing Date.  “Specified Representations” means the representations and
warranties relating to organization, corporate status, requisite power and
authority; due authorization, execution and delivery and enforceability of the
Bridge Facility; no conflict of the Bridge Facility with organizational
documents; solvency; PATRIOT Act; OFAC; anti-terrorism and anti-money
laundering; Investment Company Act status; margin stock regulations; and status
of the Bridge Facility as senior debt in relation to any subordinated debt.

 

Representations

and Warranties:                 Substantially identical to the Existing
Revolver, as amended by the Revolver Amendment, with the addition of a
representation and warranty as to OFAC and Patriot Act.

Covenants:                           Affirmative and negative covenants will be
substantially identical to those set forth in the Existing Revolver, as amended
by the Revolver Amendment, with additional restrictions on transactions with
Unrestricted Subsidiaries and changes necessary to permit the Transaction.

Financial covenants to consist of the following, with financial definitions to
be substantially identical to those set forth in the Existing Revolver, as
amended by the Revolver Amendment (with add-backs for costs and expenses
relating to the Transaction and related restructuring and integration costs to
be agreed upon):

·         Minimum Net Worth identical to the corresponding covenant set forth in
the Existing Revolver, with an automatic increase in the event that the minimum
net worth covenant in any material debt of the Borrower at any time is higher.

·         Minimum Fixed Charge Coverage Ratio of 1.75:1.00 identical to the
corresponding covenant set forth in the Existing Revolver, as amended by the
Revolver Amendment.

4 

--------------------------------------------------------------------------------

 

 

·         Maximum Leverage Ratio of 3.25:1.00 with a step-down described in
Exhibit D.

Each of the ratios referred to above will be calculated on a pro forma
consolidated basis for each consecutive four fiscal quarter period, except that
during the first year following the Closing Date such calculation of Fixed
Charge Coverage Ratio shall be made for the period of time since the Closing
Date and, where appropriate, annualized.  The Maximum Leverage Ratio referred to
above will be tested on and after the Closing Date; the other ratios referred to
above will be first tested as of the end of the first fiscal quarter ended after
the Closing Date.  The calculation of all financial ratios will not give effect
to any indebtedness of NEH.

Events of Default:              Substantially identical to the Existing
Revolver, as amended by the Revolver Amendment.

Unrestricted Subsidiaries:           NEH is not subject to any of the
representations and warranties, covenants, (including affirmative, negative and
financial covenants) or events of default.

 

Assignments and

Participations:                    Assignments:  Subject to the consents
described below (which consents will not be unreasonably withheld or delayed),
each Lender will be permitted to make assignments to other financial
institutions in a minimum amount equal to $5 million. 

                                                Consents:  The consent of the
Borrower will be required unless (i) an Event of Default has occurred and is
continuing, (ii) the assignment is to a Lender, an affiliate of a Lender or an
Approved Fund (as such term shall be defined in the loan documentation) or (iii)
the assignment is in connection with the primary syndication of the Bridge
Facility.  The Borrower’s consent will be deemed to have been received if the
Borrower fails to respond within ten business days to a request for assignment. 
The consent of the Administrative Agent will be required for any assignment to
an entity that is not a Lender, an affiliate of such Lender or an Approved Fund
in respect of such Lender.  Notwithstanding anything herein to the contrary,
prior to the Closing Date, no Lender, other than the Initial Lenders, shall be
permitted to assign their commitments under the Bridge Facility to any person
other than a Pre-Approved Lender without the consent of the Borrower in the
Borrower’s sole discretion.

                                                Assignments Generally:  An
assignment fee in the amount of $3,500 will be charged with respect to each
assignment unless waived by the Administrative Agent in its sole discretion. 
Each Lender will also have the right, without consent of the Borrower or the
Administrative Agent, to assign as security all or part of its rights under the
loan documentation to any Federal Reserve Bank. 

5 

--------------------------------------------------------------------------------

 

 

                                                Participations:  Lenders will be
permitted to sell participations with voting rights limited to significant
matters such as changes in amount, rate, or maturity date. 

Waivers and

Amendments:                        Amendments and waivers of the provisions of
the loan agreement and other definitive credit documentation will require the
approval of at least three Lenders (unless at such time there are fewer than
three Lenders) holding loans and commitments representing more than 50% of the
aggregate amount of the loans and commitments under the Bridge Facility (the
“Required Lenders”), except that (a) the consent of each Lender shall be
required with respect to (i) the waiver of conditions precedent to the initial
credit extension under the Bridge Facility, (ii) the amendment of pro rata
sharing provisions, and (iii) the amendment of the voting percentages of the
Lenders and (b) the consent of each Lender affected thereby shall be required
with respect to (i) increases or extensions in the commitment of such Lender,
(ii) reductions of principal, interest or fees, and (iii) extensions of
scheduled maturities or times for payment.

Indemnification:                 The Borrower will indemnify and hold harmless
the Administrative Agent, each Lead Arranger, each Lender and their respective
affiliates and their partners, directors, officers, employees, agents and
advisors from and against all losses, claims, damages, liabilities and expenses
arising out of or relating to the Bridge Facility, the Borrower’s use of loan
proceeds or the commitments, including, but not limited to, reasonable
attorneys’ fees and settlement costs, except to the extent determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted directly and primarily from such indemnified party’s gross negligence
or willful misconduct.  This indemnification shall survive and continue for the
benefit of all such persons or entities.

Governing Law:                   State of New York.

Pricing/Fees/

Expenses:                               As set forth in Addendum I.

Other:                                   Each of the parties shall (i) waive its
right to a trial by jury and (ii) submit to New York jurisdiction.  The loan
documentation will contain customary increased cost, withholding tax, capital
adequacy and yield protection provisions (including with respect to Dodd-Frank
and Basel III).  The agency and related provisions will conform to Bank of
America’s policies when it acts as Administrative Agent.

 

 

6 

--------------------------------------------------------------------------------

 

 

ADDENDUM I

PRICING, FEES AND EXPENSES

Interest Rates:                    At the Borrower’s option, any loan under the
Bridge Facility will bear interest at a rate equal to (i) LIBOR plus the
Applicable Margin, as determined in accordance with the pricing grid set forth
below or (ii) the Base Rate (to be defined as the highest of (a) the Federal
Funds Rate plus ½ of 1%, (b) the Bank of America prime rate and (c) three-month
LIBOR plus 1.00% plus the Base Rate Margin (as defined below).

The Borrower may select interest periods of one, two, three or six months for
LIBOR loans or, upon consent of all of the Lenders, such other period that is
twelve months or less, subject to availability.  Interest shall be payable at
the end of the selected interest period, but no less frequently than quarterly.

During the continuance of any default under the loan documentation, the
Applicable Margin on obligations owing under the loan documentation shall
increase by 2% per annum (subject, in all cases other than a default in the
payment of principal when due, to the request of the Required Lenders).

Ticking Fee:                          The Borrower will pay to the
Administrative Agent for the ratable benefit of the Lenders, a ticking fee of
0.30% per annum, calculated on the basis of actual number of days elapsed in a
year of 360 days, on the aggregate amount of the Bridge Facility, (i) such fee
to accrue from and after the date of acceptance by the Borrower of the
commitment of such Lender until the earlier to occur of the initial funding of
the Bridge  Facility and the termination of the commitments under the Commitment
Letter in respect of the Bridge Facility (such earlier date, the “Termination
Date”) and (ii) such fee to be payable on the Termination Date.

 

Duration Fees:                       The Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Lenders under the Bridge
Facility, a duration fee on the dates and in the amounts indicated below,
calculated on the aggregate principal amount of the Bridge Loans outstanding on
such dates:

Date

(bps)

90 days after the Closing Date

50.0

180 days after the Closing Date

100.0

270 days after the Closing Date

150.0

 

Pricing Grid:                        The Applicable Margin for LIBOR Loans shall
be, at any time, the rate per annum set forth in the table below determined by
reference to the number of days elapsed since the Closing Date as set forth
below.  The Base Rate Margin shall be a margin 100 bps lower than the Applicable
Margin then in effect pursuant to the following table.

 

 

--------------------------------------------------------------------------------

 

 

Days since Closing Date

Applicable Margin (bps)

0-90

225.0

91-180

275.0

181-270

325.0

271 and thereafter

375.0

 

 

Calculation of

Interest and Fees:               Other than calculations in respect of interest
at the Bank of America prime rate (which shall be made on the basis of actual
number of days elapsed in a 365/366 day year), all calculations of interest and
fees shall be made on the basis of actual number of days elapsed in a 360 day
year.

Cost and Yield

Protection:                          Customary for transactions and facilities
of this type, including, without limitation, in respect of breakage or
redeployment costs incurred in connection with prepayments, changes in capital
adequacy and capital requirements or their interpretation, illegality,
unavailability, reserves without proration or offset and payments free and clear
of withholding or other taxes.

Expenses:                               The Borrower will pay all reasonable
costs and expenses associated with the preparation, due diligence,
administration, syndication and closing of all loan documentation, including,
without limitation, the legal fees of counsel to the Administrative Agent and
the Lead Arrangers, regardless of whether or not the Bridge Facility is closed. 
The Borrower will also pay the expenses of the Administrative Agent and each
Lender in connection with the enforcement of any of the loan documentation.

2 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

 

SUMMARY OF TERMS AND CONDITIONS

$1,000.0 MILLION TERM FACILITY

 

 

Borrower:                            Chicago Bridge & Iron Company (Delaware), a
Delaware corporation (the “Borrower”). 

Guarantors:                        The obligations of the Borrower under the
Term Facility will be guaranteed by Crystal and each of the existing and future
direct and indirect subsidiaries of Crystal that is a guarantor or co-borrower
in respect of the Existing Revolver, as amended by the Revolver Amendment.  The
scope and provision of all guarantees provided by foreign subsidiaries shall be
subject to the absence of adverse tax consequences and all applicable legal
limitations, including without limitation, general statutory limitations,
maintenance of capital, corporate benefit, financial assistance, fraudulent
preference, thin capitalization rules, retention of title claims and similar
laws and rules and regulations that limit the ability of a guarantor to provide
a guarantee or may require that its guarantee by limited in scope; provided 
that any subsidiary that provides a guaranty under the Existing Revolver or any
other material indebtedness of Crystal shall in any event provide a guaranty of
the Term Facility for so long as such other guaranty remains in effect.

Administrative

Agent:                                    Bank of America, N.A. (“Bank of
America”) will act as sole administrative agent (the “Administrative Agent”). 

Joint Lead Arrangers and

Joint Book Managers:        Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any of its affiliates) and Crédit Agricole Corporate and Investment Bank
(“CACIB”) will act as joint lead arrangers and joint book managers (the “Lead
Arrangers”). 

Lenders:                                A syndicate of financial institutions
(including Bank of America and CACIB) arranged by the Lead Arrangers, which
institutions shall be acceptable to the Borrower and the Administrative Agent
(collectively, the “Lenders”). 

Term Facility:                     An aggregate principal amount of up to
$1,000.0 million will be available in a single drawing on the Closing Date;
provided that Term Facility may be increased to up to $1,250.0 million on or
after the Closing Date (subject, in the case of any increase after the Closing
Date, to customary terms and conditions including that any such increase must be
on identical terms to the Loans then outstanding).

Purpose:                                The proceeds of the Term Facility shall
be used to finance the Acquisition and to pay fees and expenses in connection
therewith.

 

--------------------------------------------------------------------------------

 

 

Closing Date:                       The date of initial funding under the Term
Facility, on or before April 30, 2013 (which date shall be extended to June 30,
2013 if the Outside Date (as defined in the Transaction Agreement) shall have
been extended to June 30, 2013 pursuant to Section 8.1(b)(i) of the Transaction
Agreement as in effect on the date hereof) (the “Closing Date”). 

Interest Rates:                    As set forth in Addendum I.

 

Maturity:                             The Term Facility shall terminate and all
amounts outstanding thereunder shall be due and payable on the fourth
anniversary of the Closing Date.

 

Scheduled Amortization:  The Term Facility will be subject to annual
amortization of principal as follows (payable in equal quarterly installments
for each respective twelve-months period): 7.5% of the original principal amount
of the Term Facility during the first twelve-months period after the Closing
Date, 10% of the original principal amount of the Term Facility during the
second twelve-months period after the Closing Date, 10% of the original
principal amount of the Term Facility during the third twelve-months period
after the Closing Date, 15% of the original principal amount of the Term
Facility during the fourth twelve-months period after the Closing Date, with the
balance payable at maturity.

Optional

Prepayments

and Commitment

Reductions:                          The Borrower may prepay the Term Facility
in whole or in part at any time without premium or penalty, subject to
reimbursement of the Lenders’ breakage and redeployment costs in the case of
prepayment of LIBOR borrowings.  The unutilized portion of the commitments under
the Term Facility may be irrevocably reduced or terminated by the Borrower in
whole or in part without penalty.  Any optional prepayments shall be applied in
direct order of maturity to reduce the scheduled amortization payments.

Mandatory Prepayments

and Commitment

Reductions:                          None. 

Conditions Precedent

To Initial Closing:              The closing and the initial extension of credit
under the Term Facility will be subject to (i) satisfaction of the conditions
precedent set forth in the Commitment Letter and on Exhibit E to the Commitment
Letter and (ii) the Specified Representations (as hereinafter defined) being
true and correct at the time of and after giving effect to the extensions of
credit under the Term Facility on the Closing Date.  The representations and
warranties, covenants (including affirmative, negative and financial covenants)
and events of default under the Term Facility will apply from the execution of
the definitive documentation in respect of the Term Facility; provided  that the
accuracy of such representations and warranties, the compliance with such
covenants and the absence of such defaults and events of default shall not be a
condition to the funding the Term Facility on the Closing Date and shall not
give the Administrative Agent or any Lender the ability to terminate the
commitments prior to the funding of the Term Facility on the Closing Date. 
“Specified Representations” means the representations and warranties relating to
organization, corporate status, requisite power and authority; due
authorization, execution and delivery and enforceability of the Term Facility;
no conflict of the Term Facility with organizational documents; solvency;
PATRIOT Act; OFAC; anti-terrorism and anti-money laundering; Investment Company
Act status; margin stock regulations; and status of the Term Facility as senior
debt.

2 

--------------------------------------------------------------------------------

 

 

 

Representations

and Warranties:                 Substantially identical to the Existing
Revolver, as amended by the Revolver Amendment, with the addition of a
representation and warranty as to OFAC and Patriot Act.

Covenants:                           Affirmative and negative covenants will be
substantially identical to those set forth in the Existing Revolver, as amended
by the Revolver Amendment, with additional restrictions on transactions with
Unrestricted Subsidiaries and changes necessary to permit the Transaction.

Financial covenants to consist of the following, with financial definitions to
be substantially identical to those set forth in the Existing Revolver, as
amended by the Revolver Amendment (with add-backs for costs and expenses
relating to the Transaction and related restructuring and integration costs to
be agreed upon):

·         Minimum Net Worth identical to the corresponding covenant set forth in
the Existing Revolver, with an automatic increase in the event that the minimum
net worth covenant in any material debt of the Borrower at any time is higher.

·         Minimum Fixed Charge Coverage Ratio of 1.75:1.00 identical to the
corresponding covenant set forth in the Existing Revolver, as amended by the
Revolver Amendment.

·         Maximum Leverage Ratio of 3.25:1.00 with step-downs as set forth on
Exhibit D.

Each of the ratios referred to above will be calculated on a pro forma
consolidated basis for each consecutive four fiscal quarter period, except that
during the first year following the Closing Date such calculation of Fixed
Charge Coverage Ratio shall be made for the period of time since the Closing
Date and, where appropriate, annualized.  The Maximum Leverage Ratio referred to
above will be tested on and after the Closing Date; the other ratios referred to
above will be first tested as of the end of the first fiscal quarter ended after
the Closing Date.  The calculation of all financial ratios will not give effect
to any indebtedness of NEH.

3 

--------------------------------------------------------------------------------

 

 

Events of Default:              Substantially identical to the Existing
Revolver, as amended by the Revolver Amendment.

Unrestricted Subsidiaries:           NEH is not subject to any of the
representations and warranties, covenants, (including affirmative, negative and
financial covenants) or events of default.

 

Assignments and

Participations:                    Assignments:  Subject to the consents
described below (which consents will not be unreasonably withheld or delayed),
each Lender will be permitted to make assignments to other financial
institutions in a minimum amount equal to $1 million. 

                                                Consents:  The consent of the
Borrower will be required unless (i) an Event of Default has occurred and is
continuing, (ii) the assignment is to a Lender, an affiliate of a Lender or an
Approved Fund (as such term shall be defined in the loan documentation) or (iii)
the assignment is in connection with the primary syndication of the Term
Facility.  The Borrower’s consent will be deemed to have been received if the
Borrower fails to respond within ten business days to a request for assignment. 
The consent of the Administrative Agent will be required for any assignment to
an entity that is not a Lender, an affiliate of such Lender or an Approved Fund
in respect of such Lender.

                                                Assignments Generally:  An
assignment fee in the amount of $3,500 will be charged with respect to each
assignment unless waived by the Administrative Agent in its sole discretion. 
Each Lender will also have the right, without consent of the Borrower or the
Administrative Agent, to assign as security all or part of its rights under the
loan documentation to any Federal Reserve Bank. 

                                                Participations:  Lenders will be
permitted to sell participations with voting rights limited to significant
matters such as changes in amount, rate, or maturity date. 

Waivers and

Amendments:                        Amendments and waivers of the provisions of
the loan agreement and other definitive credit documentation will require the
approval of Lenders holding loans and commitments representing more than 50% of
the aggregate amount of the loans and commitments under the Term Facility (the
“Required Lenders”), except that (a) the consent of each Lender shall be
required with respect to (i) the waiver of certain conditions precedent to the
initial credit extension under the Term Facility, (ii) the amendment of pro rata
sharing provisions, and (iii) the amendment of the voting percentages of the
Lenders and (b) the consent of each Lender affected thereby shall be required
with respect to (i) increases or extensions in the commitment of such Lender,
(ii) reductions of principal, interest or fees, and (iii) extensions of
scheduled maturities or times for payment.

4 

--------------------------------------------------------------------------------

 

 

Indemnification:                 The Borrower will indemnify and hold harmless
the Administrative Agent, each Lead Arranger, each Lender and their respective
affiliates and their partners, directors, officers, employees, agents and
advisors from and against all losses, claims, damages, liabilities and expenses
arising out of or relating to the Term Facility, the Borrower’s use of loan
proceeds or the commitments, including, but not limited to, reasonable
attorneys’ fees and settlement costs, except to the extent determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted directly and primarily from such indemnified party’s gross negligence
or willful misconduct.  This indemnification shall survive and continue for the
benefit of all such persons or entities.

Governing Law:                   State of New York.

Pricing/Fees/

Expenses:                               As set forth in Addendum I.

Other:                                   Each of the parties shall (i) waive its
right to a trial by jury and (ii) submit to New York jurisdiction.  The loan
documentation will contain customary increased cost, withholding tax, capital
adequacy and yield protection provisions (including with respect to Dodd-Frank
and Basel III).  The agency and related provisions will conform to Bank of
America’s policies when it acts as Administrative Agent.

 

 

5 

--------------------------------------------------------------------------------

 

 

ADDENDUM I

PRICING, FEES AND EXPENSES

Interest Rates:                    At the Borrower’s option, any loan under the
Term Facility will bear interest at a rate equal to (i) LIBOR plus the
Applicable Margin, as determined in accordance with the pricing grid set forth
below or (ii) the Base Rate (to be defined as the highest of (a) the Federal
Funds Rate plus ½ of 1%, (b) the Bank of America prime rate and (c) three-month
LIBOR plus 1.00% plus the Base Rate Margin (as defined below). 

The Borrower may select interest periods of one, two, three or six months for
LIBOR loans or, upon consent of all of the Lenders, such other period that is
twelve months or less, subject to availability.  Interest shall be payable at
the end of the selected interest period, but no less frequently than quarterly.

During the continuance of any default under the loan documentation, the
Applicable Margin on obligations owing under the loan documentation shall
increase by 2% per annum (subject, in all cases other than a default in the
payment of principal when due, to the request of the Required Lenders).

Ticking Fee:                          The Borrower will pay to the
Administrative Agent for the ratable benefit of the Lenders, a ticking fee of
0.25% per annum, calculated on the basis of actual number of days elapsed in a
year of 360 days, on the aggregate amount of the Term Facility, (i) such fee to
accrue from and after the date that is 30 days following the date of the
execution and delivery of the definitive loan documentation for the Term
Facility (the “Term Credit Documentation”) until the earlier to occur of the
initial funding of the Term Facility and the termination of the commitments
under the Commitment Letter (such earliest date, the “Termination Date”) and
(ii) such fee to be payable on the Termination Date.

 

 

Pricing Grid:                        The Applicable Margin means (x) 2.00% per
annum until the delivery of the financial statements for the fiscal quarter
ending September 30, 2013 and (y) at any time after financial statements for the
fiscal quarter ending September 30, 2013 are delivered, the basis points per
annum set forth in the table below opposite the Leverage Ratio (total debt/
EBITDA).  The Base Rate Margin shall be 100 basis points less than the
Applicable Margin for LIBOR advances.

Leverage Ratio

Applicable Margin (bps)

> 3.00:1

250

> 2.50:1 but < 3.00:1

200

> 2.00:1 but <2.50:1

175

> 1.25:1 but < 2.00:1

150

< 1.25:1

137.5

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Calculation of

Interest and Fees:               Other than calculations in respect of interest
at the Bank of America prime rate (which shall be made on the basis of actual
number of days elapsed in a 365/366 day year), all calculations of interest and
fees shall be made on the basis of actual number of days elapsed in a 360 day
year.

Cost and Yield

Protection:                          Customary for transactions and facilities
of this type, including, without limitation, in respect of breakage or
redeployment costs incurred in connection with prepayments, changes in capital
adequacy and capital requirements or their interpretation, illegality,
unavailability, reserves without proration or offset and payments free and clear
of withholding or other taxes.

Expenses:                               The Borrower will pay all reasonable
costs and expenses associated with the preparation, due diligence,
administration, syndication and closing of all loan documentation, including,
without limitation, the legal fees of counsel to the Administrative Agent and
the Lead Arrangers, regardless of whether or not the Term Facility is closed. 
The Borrower will also pay the expenses of the Administrative Agent and each
Lender in connection with the enforcement of any of the loan documentation.

2 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

 

SUMMARY OF TERMS AND CONDITIONS

$400.0 MILLION ADDITIONAL REVOLVER

 

 

Borrower:                            Chicago Bridge & Iron Company (Delaware), a
Delaware corporation (the “Borrower”). 

Guarantors and

Co-Borrowers:                    The obligations of the Borrower and its
subsidiaries under the Additional Revolver will be guaranteed by Crystal and
each of the existing and future direct and indirect subsidiaries of Crystal that
is a guarantor in respect of the Existing Revolver, as amended by the Revolver
Amendment.  Each subsidiary of Crystal that is a co-borrower under the Existing
Revolver will be a co-borrower under the Additional Revolver.  The scope and
provision of all guarantees provided by foreign subsidiaries shall be subject to
the absence of adverse tax consequences and all applicable legal limitations,
including without limitation, general statutory limitations, maintenance of
capital, corporate benefit, financial assistance, fraudulent preference, thin
capitalization rules, retention of title claims and similar laws and rules and
regulations that limit the ability of a guarantor to provide a guarantee or may
require that its guarantee by limited in scope; provided  that any subsidiary
that provides a guaranty under the Existing Revolver or any other material
indebtedness of Crystal shall in any event provide a guaranty of the Additional
Revolver for so long as such other guaranty remains in effect.

Administrative

Agent:                                    Bank of America, N.A. (“Bank of
America”) will act as sole administrative agent (the “Administrative Agent”). 

Joint Lead Arrangers and

Joint Book Managers:        Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any of its affiliates) and Crédit Agricole Corporate and Investment Bank
(“CACIB”) will act as joint lead arrangers and joint book managers (the “Lead
Arrangers”). 

Lenders:                                A syndicate of financial institutions
(including Bank of America) arranged by the Lead Arrangers, which institutions
shall be acceptable to the Borrower and the Administrative Agent (collectively,
the “Lenders”). 

Additional Revolver:        A $400.0 million revolving credit facility,
available from time to time on or after the Closing Date until the fifth
anniversary of the Closing Date, for the issuance of performance or financial
letters of credit (each, a “Letter of Credit”) with a sublimit for borrowings in
an amount equal to the greater of (x) $400.0 million or (y) 75% of the aggregate
facility size.  The Additional Revolver may be increased to up to $900.0 million
on or after the Closing Date (subject, in the case of any increase after the
Closing Date, to customary terms and conditions including that any such increase
must be on identical terms to the Loans then outstanding).   Letters of Credit
will be issued by Bank of America and other Lenders reasonably acceptable to the
Borrower and the Administrative Agent on terms to be set forth in the loan
documentation which in the case of Letters of Credit issued by Bank of America
are consistent with Bank of America’s policies and practices when it acts as a
letter of credit issuer.

--------------------------------------------------------------------------------

 

 

Purpose:                                The proceeds of the Additional Revolver
shall be used to finance the Acquisition and related transactions, including to
refinance any existing indebtedness of the Company, Crystal or their
subsidiaries, to pay fees and expenses in connection therewith and to provide
ongoing working capital and for other general corporate purposes of the Borrower
and its subsidiaries.

Closing Date:                       The date of effectiveness of definitive loan
documentation, to occur on or before April 30, 2013 (which date shall be
extended to June 30, 2013 if the Outside Date (as defined in the Transaction
Agreement) shall have been extended to June 30, 2013 pursuant to Section
8.1(b)(i) of the Transaction Agreement as in effect on the date hereof) (the
“Closing Date”). 

Interest Rates:                    As set forth in Addendum I.

Maturity:                             The Additional Revolver shall terminate
and all amounts outstanding thereunder shall be due and payable on the fifth
anniversary of the Closing Date.

 

Optional

Prepayments

and Commitment

Reductions:                          Substantially similar to those set forth in
the Existing Revolver, as amended by the Revolver Amendment.

Mandatory Prepayments

and Commitment

Reductions:                          Substantially similar to those set forth in
the Existing Revolver, as amended by the Revolver Amendment.

Conditions Precedent

To Initial Borrowing:        The closing and the initial extension of credit
under the Additional Revolver will be subject to (i) satisfaction of the
conditions precedent set forth in the Commitment Letter and on Exhibit E to the
Commitment Letter and (ii) the Specified Representations (as hereinafter
defined) being true and correct at the time of and after giving effect to the
extensions of credit under the Additional Revolver on the Closing Date.  The
representations and warranties, covenants (including affirmative, negative and
financial covenants) and events of default under the Additional Revolver will
apply from the execution of the definitive documentation in respect of the
Additional Revolver; provided  that the accuracy of such representations and
warranties, the compliance with such covenants and the absence of such defaults
and events of default shall not be a condition to the funding the Additional
Revolver on the Closing Date and shall not give the Administrative Agent or any
Lender the ability to terminate the commitments prior to the funding of the
Additional Revolver on the Closing Date.  “Specified Representations” means the
representations and warranties relating to organization, corporate status,
requisite power and authority; due authorization, execution and delivery and
enforceability of the Additional Revolver; no conflict of the Additional
Revolver with organizational documents; solvency; PATRIOT Act; OFAC;
anti-terrorism and anti-money laundering; Investment Company Act status; margin
stock regulations; and status of the Additional Revolver as senior debt.

2 

--------------------------------------------------------------------------------

 

 

 

Conditions Precedent to

Subsequent Extensions

of Credit:                              Consisting of the following:  (i) all of
the representations and warranties in the loan documentation shall be true and
correct as of the date of such extension of credit, and (ii) no default or event
of default under the Additional Revolver shall have occurred and be continuing,
or would result from such extension of credit.

Representations

and Warranties:                 Substantially identical to the Existing
Revolver, as amended by the Revolver Amendment, with the addition of  a
representation and warranty as to OFAC and Patriot Act.

Covenants:                           Affirmative and negative covenants will be
substantially identical to those set forth in the Existing Revolver, as amended
by the Revolver Amendment, with additional restrictions on transactions with
Unrestricted Subsidiaries and changes necessary to permit the Transaction.

Financial covenants to consist of the following, with financial definitions to
be substantially identical to those set forth in the Existing Revolver, as
amended by the Revolver Amendment (with add-backs for costs and expenses
relating to the Transaction and related restructuring and integration costs to
be agreed upon):

·         Minimum Net Worth identical to the corresponding covenant set forth in
the Existing Revolver, with an automatic increase in the event that the minimum
net worth covenant in any material debt of the Borrower at any time is higher.

·         Minimum Fixed Charge Coverage Ratio of 1.75:1.00 identical to the
corresponding covenant set forth in the Existing Revolver, as amended by the
Revolver Amendment.

·         Maximum Leverage Ratio of 3.25:1.00 with step-downs as set forth in
Exhibit D.

Each of the ratios referred to above will be calculated on a pro forma
consolidated basis for each consecutive four fiscal quarter period, except that
during the first year following the Closing Date such calculation of Fixed
Charge Coverage Ratio shall be made for the period of time since the Closing
Date and, where appropriate, annualized.  The Maximum Leverage Ratio referred to
above will be tested on and after the Closing Date; the other ratios referred to
above will be first tested as of the end of the first fiscal quarter ended after
the Closing Date.  The calculation of all financial ratios will not give effect
to any indebtedness of NEH.

3 

--------------------------------------------------------------------------------

 

 

Events of Default:              Substantially identical to the Existing
Revolver, as amended by the Revolver Amendment.

Unrestricted Subsidiaries:           Nuclear Energy Holdings, L.L.C. is not
subject to any of the representations and warranties, covenants, (including
affirmative, negative and financial covenants) or events of default.

 

Assignments and

Participations:                    Substantially identical to the Existing
Revolver, as amended by the Revolver Amendment. 

Waivers and

Amendments:                        Substantially identical to the Existing
Revolver, as amended by the Revolver Amendment. 

Indemnification:                 Substantially identical to the Existing
Revolver, as amended by the Revolver Amendment.

Governing Law:                   State of New York.

Pricing/Fees/

Expenses:                               As set forth in Addendum I.

Other:                                   Each of the parties shall (i) waive its
right to a trial by jury and (ii) submit to New York jurisdiction on terms
consistent with Bank of America’s policies when it acts as Administrative
Agent.  The loan documentation will contain customary increased cost,
withholding tax, capital adequacy and yield protection provisions (including
with respect to Dodd-Frank and Basel III).  The agency and related provisions
will conform to Bank of America’s policies when it acts as Administrative Agent.

 

 

4 

--------------------------------------------------------------------------------

 

 

ADDENDUM I

PRICING, FEES AND EXPENSES

Interest Rates:                    At the Borrower’s option, any loan under the
Additional Revolver will bear interest at a rate equal to (i) LIBOR plus the
Applicable Margin, as determined in accordance with the pricing grid set forth
below or (ii) the Base Rate (to be defined as the highest of (a) the Federal
Funds Rate plus ½ of 1%, (b) the Bank of America prime rate and (c) three-month
LIBOR plus 1.00% plus the Base Rate Margin (as defined below). 

The Borrower may select interest periods of one, two, three or six months for
LIBOR loans or, upon consent of all of the Lenders, such other period that is
twelve months or less, subject to availability.  Interest shall be payable at
the end of the selected interest period, but no less frequently than quarterly.

During the continuance of any default under the loan documentation, the
Applicable Margin on obligations owing under the loan documentation shall
increase by 2% per annum (subject, in all cases other than a default in the
payment of principal when due, to the request of the Required Lenders).

Commitment Fee:                 Commencing on the Closing Date, a commitment fee
of (x) until financial statements for the first full fiscal quarter after the
Closing Date are delivered, 0.30% per annum, and (y) thereafter, a percentage
per annum determined in accordance with the pricing grid referred to below
(calculated on a 360-day basis) shall be payable on the actual daily unused
portions of the Additional Revolver, such fee to be payable quarterly in arrears
and on the date of termination or expiration of the commitments.  Swingline
loans will not be considered utilization of the Additional Revolver for purposes
of this calculation.

Ticking Fee:                          The Borrower will pay to the
Administrative Agent for the ratable benefit of the Lenders, a ticking fee of
0.30% per annum, calculated on the basis of actual number of days elapsed in a
year of 360 days, on the aggregate amount of the Additional Revolver, (i) such
fee to accrue from and after the date that is 30 days following the date of the
execution and delivery of the definitive loan documentation for the Additional
Revolver until the earlier to occur of the satisfaction of conditions precedent
to the initial funding thereunder and the termination of the commitments under
the Commitment Letter (such earliest date, the “Termination Date”) and (ii) such
fee to be payable on the Termination Date.

Pricing Grid:                        The Applicable Margin means (x) 2.00% per
annum until the delivery of the financial statements for the fiscal quarter
ending September 30, 2013 and (y) at any time after financial statements for the
fiscal quarter ending September 30, 2013 are delivered, the basis points per
annum set forth in the table below opposite the Leverage Ratio (total debt/
EBITDA).  The Base Rate Margin shall be 100 basis points less than the
Applicable Margin for LIBOR advances.

 

--------------------------------------------------------------------------------

 

 

Leverage Ratio

Applicable Margin (bps)

Commitment Fee (bps)

Performance Letter of Credit Fee (bps)

> 3.00:1

250

40

137.5

> 2.50:1 but < 3.00:1

200

30

112.5

> 2.00:1 but <2.50:1

175

25

100.0

> 1.25:1 but < 2.00:1

150

22.5

82.5

< 1.25:1

137.5

17.5

75.0

 

 

Calculation of

Interest and Fees:               Other than calculations in respect of interest
at the Bank of America prime rate (which shall be made on the basis of actual
number of days elapsed in a 365/366 day year), all calculations of interest and
fees shall be made on the basis of actual number of days elapsed in a 360 day
year.

Cost and Yield

Protection:                          Customary for transactions and facilities
of this type, including, without limitation, in respect of breakage or
redeployment costs incurred in connection with prepayments, changes in capital
adequacy and capital requirements or their interpretation, illegality,
unavailability, reserves without proration or offset and payments free and clear
of withholding or other taxes.

Letter of Credit Fees:                In respect of financial Letters of Credit,
letter of credit fees equal to the Applicable Margin from time to time on LIBOR
advances under the Additional Revolver on a per annum basis will be payable
quarterly in arrears and shared proportionately by the Lenders under the
Additional Revolver.

                                                In respect of performance
Letters of Credit, letter of credit fees equal to (x) until financial statements
for the fiscal quarter ending September 30, 2013 are delivered, 1.125% per
annum, and (y) thereafter, a percentage per annum determined in accordance with
the pricing grid referred to above, in each case on a per annum basis, will be
payable quarterly in arrears and shared proportionately by the Lenders under the
Additional Revolver.

                                                In addition, a fronting fee of
0.15% per annum will be payable to the Issuing Bank for its own account, as well
as customary issuance and documentary fees.  Both the letter of credit fees and
the fronting fees will be calculated on the amount available to be drawn under
each outstanding Letter of Credit.

Expenses:                               The Borrower will pay all reasonable
costs and expenses associated with the preparation, due diligence,
administration, syndication and closing of all loan documentation, including,
without limitation, the legal fees of counsel to the Administrative Agent and
the Lead Arrangers, regardless of whether or not the Additional Revolver is
closed.  The Borrower will also pay the expenses of the Administrative Agent and
each Lender in connection with the enforcement of any of the loan documentation.

2 

--------------------------------------------------------------------------------

 

 

3 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

 

SUMMARY OF TERMS AND CONDITIONS

REVOLVER AMENDMENT

 

 

Joint Lead Arrangers and

Joint Book Managers:        Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any of its affiliates) and Crédit Agricole Corporate and Investment Bank
will act as joint lead arrangers and joint book managers (the “Lead
Arrangers”). 

Closing Date:                       At least one business day prior to the
earlier of (x) the consummation of the Acquisition and (y) April 30, 2013 (which
date shall be extended to June 30, 2013 if the Outside Date (as defined in the
Transaction Agreement) shall have been extended to June 30, 2013 pursuant to
Section 8.1(b)(i) of the Transaction Agreement as in effect on the date hereof)
(the “Closing Date”). 

Amendments to the

following sections of

the Existing Revolver

as follows:                          

Section

Amendment

1.1

 

Exclude NEH from the definition of “Subsidiary”.

 

“EBITDA” definition will be amended to read as follows:

 

““EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(i) EBIT plus (ii) depreciation expense to the extent deducted in computing
Consolidated Net Income, plus (iii) amortization expense, including, without
limitation, amortization of goodwill and other intangible assets to the extent
deducted in computing Consolidated Net Income, plus (iv) non-cash compensation
expenses for management or employees to the extent deducted in computing
Consolidated Net Income, plus (v) extraordinary, unusual or non-recurring
charges otherwise deducted in arriving at Consolidated Net Income for such
period arising from (A) the GenOn AQC Project, in an aggregate amount not to
exceed $20.1 million, incurred prior to May 31, 2012 and (B) the Dominion
project in an aggregate amount not to exceed $88 million, incurred prior to May
31, 2012, plus (vi) to the extent not already included in consolidated net
income, dividends and distributions actually received in cash during such period
from Persons that are not subsidiaries of the Borrower plus (vii) retention
bonuses paid to officers, directors and employees of the Company and its
subsidiaries in connection with the Transaction not to exceed an amount to be
agreed to be agreed, plus (viii) any charges, fees and expenses incurred in
connection with the Transaction, the transactions related thereto, and any
related issuance of Indebtedness or equity, whether or not successful, plus (ix)
charges, expenses and losses incurred in connection with restructuring and
integration activities in connection with the Transaction, including in
connection with closures of certain facilities and termination of leases, plus
(x) expenses incurred in connection with the Acquisition and relating to
termination and severance as to, or relocation of, officers, directors and
employees not exceeding an amount to be agreed.”

 

In addition, EBITDA and all related covenant calculations will exclude the part
of the E&C Business that is being sold as if such sale had occurred on the first
day of the relevant measurement period (as well as NEH, which will not be
treated as a subsidiary).

 

 

5.3 Conditions

Delete construct of conditions applying to loan conversion/continuation

 

7.2(J) Use of Proceeds

Permit proceeds of drawings to be used to fund Acquisition and related
transactions.

 

7.3(A) Subsidiary Indebtedness

 

Permit debt incurred or assumed in connection with the Transaction, the
Facilities and the Notes, including debt of the Company and its subsidiaries
permitted under the Transaction Agreement in connection with the Acquisition.
Carve out NEH bonds and related obligations from clause (c) of the definition of
“Indebtedness”.

 

7.3(A)(ix) Subsidiary Indebtedness

 

Permitted existing and other indebtedness basket to increase to $50 million.

 

7.3(A)(viii) Subsidiary Indebtedness

 

LCs basket increased from $60 million to $120 million.

 

7.3(B)(vi) Other asset sales

 

Increase basket from $40 million to $80 million.

7.3(C) Liens

Permit liens incurred or assumed in connection with an acquisition provided that
they extend only to the property acquired and were not incurred in contemplation
of the acquisition (including liens on equity interests of NEH securing NEH
bonds). Permit liens and negative pledge clauses in connection with the
Facilities and any takeout financing (including liens securing any Facilities to
the extent required under the Commitment Letter or Fee Letter and in the case of
funding into escrow, any liens on cash proceeds funded into escrow).

 

7.3(D) Investments

 

Permit the Acquisition and existing investments of the Company that are acquired
in the Acquisition.

7.3(E) Contingent Obligations

 

Permit contingent obligations incurred or assumed in connection with the
Transaction.

 

7.3(F) Permitted acquisitions

 

Permit the Acquisition. Reset basket to $200 million.

7.3(G) Transactions with Shareholders and Affiliates

 

Carve out to permit renewal or replacement (without any increase in the face
amount) of the existing letters of credit issued in favor of NEH for the account
of the Company in respect of the 2006 Bond Trust Deed (as defined in the
Transaction Agreement) and payment of reasonable fees and expenses in connection
with the transactions contemplated by the 2006 Bond Trust Deed and the Put
Option Agreement, pledge of NEH stock, and existence and performance of related
obligations in respect of the foregoing.

 

7.3(H) Restriction on Fundamental Changes

 

Carve out for any fundamental changes in connection with the Acquisition.

7.3(I) Sales and Leasebacks

 

Permit sales and leasebacks that are acquired in the Acquisition.

7.3(L) Corporate Documents

Carve out for amendments to corporate documents of the Company and its
subsidiaries (and of Merger Sub) in connection with the Acquisition.

 

7.3(M) Fiscal Year

 

Carve out for changes to fiscal year of the Company and its subsidiaries in
connection with the Acquisition.

7.3(N) Subsidiary Covenants

Carve out for any restrictions contained in Facilities, take out financing, or
assumed debt or obligations of the Company and its subsidiaries.

 

7.3(s) Restricted Payments

 

Permit payments of debt assumed or incurred in connection with the Transaction,
including, in the case of funding of any takeout financing into escrow, any
applicable mandatory redemption thereof where the conditions to the release of
proceeds from such escrow are not satisfied after the applicable period.

 

7.4(A) Maximum Leverage ratio

 

Increase maximum leverage ratio from 2.50:1.00 to 3.25:1.00 at Closing Date, and
decrease by 0.25x every 2 quarters afterwards to fall back to 2.50:1.00 6
quarters after Closing Date. NEH debt will be excluded from the ratio, for the
avoidance of doubt.

 

7.4(B) Fixed Charge ratio

 

During the first year following the Closing Date, the calculation of interest
expense shall be made for the period of time since the Closing Date and, where
appropriate, annualized.

 

8.1(G)

Voluntary

bankruptcy

 

Carveout for bankruptcy of the Company’s Toronto office (to the extent
bankruptcy has been initiated by the Company prior to the Closing Date)

 

8.1(H) Judgments and Attachments

Carve out for any judgments or attachments obtained by Toshiba, Trustee or
bondholders under the 2006 Bond Trust Deed (each capitalized term as defined in
the Transaction Agreement) relating to the equity interests of NEH.

 

Increase threshold from $20 million to $40 million.

6.9, 7.2(G), 7.3(K), 8.1(K) ERISA

 

Carve out for funding deficiency in respect of several plans of the Company and
its subsidiaries in United Kingdom and Canada, the aggregate amount of such
deficiency was approximately $15.8 million as of August 31, 2011.

--------------------------------------------------------------------------------

 

 

EXHIBIT E

CONDITIONS PRECEDENT to closing

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit E is attached.

The initial extensions of credit under the Term Facility, the funding of the
Bridge Loans under the Bridge Facility, if any, the availability of the
Additional Revolver and the availability of the Revolver Backstop Facility will
be subject to satisfaction of the following:

(i)         The representations and warranties made by or on behalf of the
Company in the Transaction Agreement and which are material to the interests of
the Lenders (in their capacities as such)  shall be true and correct in all
material respects (or, with respect to representations already qualified by
concepts of materiality, in all respects) as of the Closing Date, but only to
the extent that Crystal has the right to terminate its obligations under the
Transaction Agreement or to decline to consummate the Acquisition as a result of
a breach of such representations and warranties in the Transaction Agreement.
The Acquisition shall have been, or shall concurrently with the funding of the
Facilities be, consummated in accordance with the terms of the Transaction
Agreement, without giving effect to any amendment, modification, waiver or
consent thereunder by Crystal or any of its affiliates that is materially
adverse to the interests of the Lenders (in their capacities as such) unless
such amendment or modification is approved by the Lead Arrangers (which approval
shall not be unreasonably withheld or delayed); provided, that any change in
purchase price or any waiver or modification of (x) the condition that Nuclear
Energy Holdings, L.L.C. shall have validly exercised its put rights with respect
to all of the Holdco Shares (as defined in the Transaction Agreement) under the
put options agreements dated October 13, 2006 (the “Put Options Agreements”) on
or prior to October 6, 2012 or (y) the condition that the E&C Sale (as defined
in the Transaction Agreement as of the date hereof) shall have been consummated
in accordance with the terms and conditions of the E&C Agreement (as defined in
the Transaction Agreement as of the date hereof), shall be deemed to be
materially adverse to the Lenders; provided further that any Permitted
Transaction Agreement Amendment (as defined in the Fee Letter) shall be deemed
not to be materially adverse to the Lenders.

(ii)        Since the date of the Transaction Agreement, there shall not have
been any event, occurrence, state of facts, circumstance, condition, effect or
change that has had or would be reasonably likely to have, individually or in
the aggregate, a Company Material Adverse Effect.  “Company Material Adverse
Effect” means any event, occurrence, state of facts, circumstance, condition,
effect, change or combination of the foregoing that (i) has a material adverse
effect on the ability of the Company to consummate the Merger and the other
Transactions, or (ii) is material and adverse to the business, results of
operations or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, except to the extent such material adverse
effect under this clause (ii) results from or is attributable to (A) any changes
in general United States or global economic conditions (including securities,
credit, financial or other capital markets conditions), except to the extent
such changes in conditions have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, relative to others in the industries in which
the Company and its Subsidiaries operate, (B) any changes in conditions
generally affecting any of the industries in which the Company and its
Subsidiaries operate, except to the extent such changes in conditions have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
relative to others in any such industry, (C) any decline in the market price of
the Company Common Stock (it being understood that the facts or occurrences
giving rise to or contributing to such decline may be deemed to constitute, and
be taken into account in determining whether there has been or would be
reasonably likely to be, a Company Material Adverse Effect), (D) any failure, in
and of itself, by the Company to meet any internal or published projections or
forecasts in respect of revenues, earnings or other financial or operating
metrics (it being understood that the facts or occurrences giving rise to or
contributing to such failure may be deemed to constitute, and be taken into
account in determining whether there has been or would be reasonably likely to
be, a Company Material Adverse Effect), (E) any change in Law or GAAP (or
authoritative interpretations thereof), except to the extent such changes have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
relative to others in any industry in which the Company and any of its
Subsidiaries operate, (F) geopolitical conditions, the outbreak or escalation of
hostilities, any acts of war, sabotage or terrorism, or any escalation or
worsening of any such acts of war, sabotage or terrorism threatened or underway
as of the date of this Agreement, except to the extent such conditions or events
have a disproportionate effect on the Company and its Subsidiaries, taken as a
whole, relative to others in any industry in which the Company and any of its
Subsidiaries operate, (G) any hurricane, tornado, flood, earthquake or other
natural disaster, except to the extent such events have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, relative to others
in any industry in which the Company and any of its Subsidiaries operate and (H)
the announcement or pendency of the Transactions (including any resulting
contract cancellations or restructurings, delays in contract awards or failure
to receive pending contract awards).  Any capitalized term in the two
definitions referred to in this paragraph is used herein as defined in the
Transaction Agreement.

2 

--------------------------------------------------------------------------------

 

 

(iii)       The Lenders under each Facility shall have received satisfactory
customary opinions of counsel to Crystal and of appropriate local counsel and
customary corporate resolutions, certificates and other closing documents, which
shall in any case include certified organizational documents and a copy of
Transaction Agreement and good standing and incumbency certificates.

(iv)       The Lead Arrangers and the Lenders shall have received:  (A) as soon
as available and in any event within 90 days (or such shorter period as shall be
required by the Securities and Exchange Commission) after the end of (x) the
fiscal year ending August 31, 2012, the consolidated balance sheet of the
Company as of the end of such fiscal year and related consolidated statements of
operations, cash flows and shareholders’ equity, in each case audited by KPMG
LLP and (y) the fiscal year ending December 31, 2012, the consolidated balance
sheet of Crystal as of the end of such fiscal year and related consolidated
statements of operations, cash flows and shareholders’ equity, in each case
audited by Ernst & Young LLP; (B) as soon as available and in any event within
45 days after the end of each fiscal quarter after (x) the fiscal year ended
August 31, 2011, an unaudited balance sheet and related statements of operations
and cash flows of the Company for such fiscal quarter and for the elapsed period
of the then-current fiscal year and for the comparable periods of the prior
fiscal year and (y) the fiscal year ended December 31, 2011, an unaudited
balance sheet and related statements of operations and cash flows of Crystal for
such fiscal quarter and for the elapsed period of the then-current fiscal year
and for the comparable periods of the prior fiscal year (such financial
statements described in this clause (B)(y) certified by the Chief Financial
Officer or other appropriate officer of Crystal, the “Quarterly Financial
Statements”); and (C) a pro forma balance sheet and related statement of
operations of Crystal for the latest four-quarter period ended at least 45 days
before the Closing Date, prepared after giving effect to the Transaction as if
the Transaction had occurred as of such date (in the case of such balance sheet)
or at the beginning of such period (in the case of such other statements of
operations) (the “Pro Forma Financial Statements”), all of which financial
statements shall be prepared in accordance with generally accepted accounting
principles in the United States and meet the requirements of Regulation S-X
under the Securities Act and all other accounting rules and regulations of the
Securities and Exchange Commission promulgated thereunder applicable to a
registration statement under the Securities Act on Form S-1 (excluding Rule
3-09, 3-10 and 3-16 of Regulation S-X but including disclosures that would allow
investors to understand the materiality of the guarantors, non-guarantors,
non-consolidated entities and subsidiaries whose stock is pledged).

3 

--------------------------------------------------------------------------------

 

 

(v)        (a) Immediately after giving effect to the Transaction, on a pro
forma basis the Leverage Ratio of Crystal will be no more than 3.25:1.00, and
the chief financial officer of the Borrower shall have provided a certificate to
that effect including calculations in reasonable detail and (b) such chief
financial officer shall have certified that the Pro Forma Financial Statements 
prepared in good faith on the basis of the assumptions stated therein, which
assumptions are fair in light of the then existing conditions.  The Company
shall have unrestricted cash on hand, as of the Closing Date immediately prior
to giving effect to the Acquisition, of not less than $800.0 million.

(vi)       The Closing Date shall not occur less than 20 business days after the
receipt of the Information Memorandum for the Bridge Facility, the Term
Facility, the Backstop Revolver and the Additional Revolver the and not less
than 15 business days after the launch of the solicitation for the Required
Consent.

(vii)      All fees due to the Administrative Agents, the Lead Arrangers and the
Lenders under the Fee Letter, and all expenses to be paid or reimbursed to the
Administrative Agents and the Lead Arrangers that have been invoiced a
reasonable period of time prior to the Closing Date shall have been paid, in
each case, from the proceeds of the initial funding under the applicable
Facilities.

(viii)     Crystal shall have retained one or more investment banks reasonably
satisfactory to the Lead Arrangers to seek to place the Convertible Notes and
the Notes (collectively, the “Take-out Financing”), which shall constitute the
“Investment Banks”.  Crystal shall have (i) prepared one or more preliminary
prospectuses, offering memoranda and private placement memoranda (all as
determined by, and in a form reasonably satisfactory to, the Investment Banks
but in any event including all financial statements and other information that
would be required in a registration statement on Form S-1 for an offering
registered under the Securities Act (excluding Rule 3-09, 3-10 and 3-16 of
Regulation S-X but including disclosures that would allow investors to
understand the materiality of the guarantors, non-guarantors, non-consolidated
entities and subsidiaries whose stock is pledged and including financial
statements of the Company and pro forma financial statements to reflect the
Transaction)) relating to the Take-out Financing, and thereafter prepared
supplements to or final versions of such prospectuses or private placement
memoranda (promptly upon request by, and in a form reasonably satisfactory to,
the Investment Banks) (collectively, the “Offering Document”), (ii) caused the
independent registered public accountants of the Acquired Business to render
customary “comfort letters” (including customary “negative assurances”) with
respect to the financial information in the Offering Document, (iii) caused the
senior management and other representatives of Crystal and the Company to
provide access in connection with due diligence investigations and to
participate in a customary “road show,” for a consecutive twenty (20)
business-day period, in each case commencing on the date of delivery of a final
Offering Document (at no time during which period the financial information in
the Offering Document shall be “stale” after giving effect to supplemental
information provided for new periods since commencement of such marketing
period); provided  that such period (x) shall end on or prior to August 17, 2012
or begin on or after September 4, 2012 and (y) shall end on or prior to December
18, 2012 or begin on or after January 7, 2013; provided further that for
purposes of such period no day during the period November 21-23, 2012 shall
constitute a business day.  To the extent the Take-out Financing is not
consummated on or prior to the Closing Date, this condition shall continue as a
covenant following the Closing Date (with the references to specific dates and
periods being disregarded); provided  further  that the conditions in clauses
(i) through (iii) shall be required to have been satisfied no later than
February 8, 2013.

4 

--------------------------------------------------------------------------------

 

 

(ix)       The Borrower and each of the Guarantors shall have provided the
documentation and other information to the Administrative Agents that are
required by regulatory authorities under applicable “know-your-customer” rules
and regulations, including the Patriot Act, and requested by the Administrative
Agent, at least five business days prior to the Closing Date.

1

--------------------------------------------------------------------------------

 